Citation Nr: 1529085	
Decision Date: 07/08/15    Archive Date: 07/15/15

DOCKET NO.  12-00 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a disability manifested by numbness in the left hand and fingers, claimed as secondary to a service-connected cervical spine disability.  

2.  Entitlement to service connection for a right shoulder disability, claimed as secondary to a service-connected cervical spine disability.  

3.  Entitlement to service connection for a left shoulder disability, claimed as secondary to a service-connected cervical spine disability.  

4.  Entitlement to service connection for a disability manifested by numbness in the left leg, claimed as secondary to a service-connected cervical spine disability.  

5.  Entitlement to service connection for frostbite of the feet.  

6.  Entitlement to service connection for an abdominal disability, claimed as secondary to a service-connected cervical spine disability.  

7.  Entitlement to a single 10 percent rating under 38 C.F.R. § 3.324 based on multiple noncompensable service-connected disabilities.


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from April 1977 to April 1980, with additional service in the Army Reserve.  This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2009 rating decision by the St. Louis, Missouri Department of Veterans Affairs (VA) Regional Office (RO).  The Chicago, Illinois RO is currently handling the appeal.  In April 2015 a Travel Board hearing was held before the undersigned; a transcript of the hearing has been associated with the file.  At the hearing the Veteran requested, and was granted, a 60 day abeyance period for the submission of additional evidence.

Issues seeking increased ratings for a cervical spine and headache disabilities were raised by the Veteran at the April 2015 hearing(he testified that they were progressive and getting worse).  He also appears to have raised additional issues of service connection for a hearing disability and for vertigo, as secondary to the service-connected cervical spine disability.  As such issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of service connection for an abdominal disability and entitlement to a 10 percent rating under 38 C.F.R. § 3.324 are being REMANDED to the AOJ.  VA will notify the Veteran if action on his part is required.


FINDINGS OF FACT

1.  There is no competent evidence that the Veteran has a disability manifested by numbness in the left hand and fingers.  

2.  There is no competent evidence that the Veteran has a right shoulder disability.  

3.  There is no competent evidence that the Veteran has a left shoulder disability.  

4.  There is no competent evidence that the Veteran has a disability manifested by numbness in the left leg.  

5.  There is no competent evidence that the Veteran has frostbite of the feet or residuals thereof.  


CONCLUSIONS OF LAW

1.  Service connection for a disability manifested by numbness in the left hand and fingers is not warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).  

2.  Service connection for a right shoulder disability is not warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).
3.  Service connection for a left shoulder disability is not warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).

4.  Service connection for a disability manifested by numbness in the left leg is not warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).

5.  Service connection for frostbite of the feet is not warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  Under 38 U.S.C.A. § 103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of:  (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by letter dated in August 2008.  The Veteran was notified of the evidence needed to substantiate the claims of service connection; that VA would obtain service records, VA records, and records of other Federal agencies; and that he could submit records not in the custody of a Federal agency, such as private medical records or with his authorization VA would obtain any non-Federal records on his behalf.  He was also advised how VA assigns disability ratings and effective dates of awards.

Furthermore, under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran had the opportunity to testify at a hearing before the undersigned in April 2015.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties:  (1) to fully explain the issue and (2) to suggest the submission of evidence that may have been overlooked.  During the April 2015 Board hearing, the undersigned indicated that the Veteran's testimony would focus on the issues of service connection for disabilities of the left hand/fingers, shoulders, left leg, and feet, and noted the elements to substantiate the claims found lacking (such as evidence of a diagnosis for the disabilities for which the Veteran sought service connection).  The Veteran was assisted at the hearing by an accredited representative.  The representative and the undersigned asked questions to ascertain the nature and etiology of the Veteran's claimed disabilities.  No pertinent outstanding evidence was identified by the Veteran or his representative.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims, particularly the element of a current diagnosis of his disabilities (he indicated that evidence of such would be forthcoming, but no additional evidence has since been received).  Therefore, the Board finds that, consistent with Bryant, there has been compliance with the duties set forth in 38 C.F.R. § 3.103(c)(2). 

The RO obtained the Veteran's service treatment records (STRs) and pertinent post-service VA and private treatment records.  To assist him in substantiating his claims, VA provided the Veteran examinations in May 2009 and October 2011.  38 U.S.C.A. § 5103A(d).  In his substantive appeal received in January 2012, the Veteran asserted that the RO incorrectly decided his case based on the VA examinations that he felt were inconclusive and "not direct to the extent of [his] injuries."  He requested to be examined by a specialist, who would address the nature of his symptoms and provide a diagnosis of his claimed disabilities.  The Board, however, notes that the examinations were conducted by a physician whose competence is assumed absent evidence to the contrary, and that the Veteran has not furnished evidence (or made a specific allegation of error or omission) to call into question the competence of the examiner.  The Board also notes that at the hearing in April 2015, the Veteran's representative indicated that he would be submitting medical evidence showing diagnoses of the claimed disabilities, but that no such evidence was received during the 60 day abeyance period that was specifically granted for that purpose.   

As there is no indication of the existence of additional evidence to substantiate the claims, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist.

Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in service.  This may be accomplished by affirmatively showing inception during service.  38 C.F.R. § 3.303(a).  Service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

The Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1380 -81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.  

Service personnel records show that the Veteran served on active duty from April 1977 to April 1980, with subsequent service (for training purposes only) in the Army Reserve.  His STRs, including a January 1980 separation physical examination report and report of medical history, are silent for complaints, findings, treatment, or diagnoses related to the left hand/fingers, shoulders, left leg, and feet, except as noted below.  In April 1978 he complained of occasional numbness in the left side of his body; a neurological examination was normal.  In May 1978 he had problems with intermittent left leg numbness, which resolved with use.  In August and September 1978, it was noted that he had fallen on his left shoulder on ice in January 1978, injuring his cervical spine.  (July 1978 records indicate that the injury was initially thought to be a C1 fracture on X-ray, but was later characterized as a severe soft tissue injury when a subsequent laminography showed there was a congenital anomaly of the cervical spine).  He complained of pain and numbness of the left arm.  In August 1978, the diagnosis was venous compression of the left arm subclavian.  In September 1978, there were complaints of pain in the left shoulder and back, with a questionable compression of the nerve by muscles.  Later in the month, the pain was getting better with only occasional numbness in the hand.  On evaluation, there was full range of motion of the shoulder and good function of the hand.  In October and December 1978, the Veteran complained of recurrent pain in his neck since a January 1978 injury.  The assessment was chronic recurrent cervical muscle spasm with secondary pain in the left arm, neck, and mandible.  In November 1979, he complained of back and spinal pain since an accident in January 1978, which he said caused difficulty with neck movement.  It was also noted that he complained of a numb leg (the record does not identify whether it was the right leg or the left).  The assessment was back pain and unrelated complaints.  In 1979, the Veteran injured one of his left fingers.  [Service connection has been established for residuals of a left finger fracture.]  

Later STRs, specifically Reserve records, show that on physical examinations in 1989, 1993, and 1998, the Veteran was clinically evaluated as normal, without complaints pertaining to the left hand, shoulders, left leg, and feet.  In reports of medical history in August 1989, March 1993, and March 1998, he indicated that he was in good health.  

Postservice medical records on file include VA and private reports showing treatment for a cervical spine disability.  For example, when the Veteran was seen in June 2011 for a physical examination and to establish VA care at the Jesse Brown, Chicago facility, he reported that he was undergoing physical therapy for neck pain and otherwise felt well.  There were no complaints or diagnoses of a disability manifested by numbness in the left hand and fingers, a right or left shoulder disability, a disability manifested by numbness in the left leg, or frostbite of the feet (or residuals thereof).  

The Veteran was afforded VA examinations by a physician in connection with his claims.  On May 2009 examination, he reported that he had numbness and tingling that went from the side of his neck down into all four fingers on the left side mostly.  An examination of the cervical and lumbar spine, to include a neurologic evaluation, was essentially negative except for decreased range of motion of the cervical spine.  The examiner noted that an MRI showed some degenerative disease of the cervical spine but that he did not see any correlation with neurologic deficit on examination.  It was also noted that there was some facet arthropathy appreciated in the lumbar spine that gave him some mechanical symptoms, but otherwise there were no significant deficits.  

On October 2011 examination, the examiner noted such complaints as numbness in the fingers of the hand of the side towards which he turned his head, tenderness but not pain in the shoulders, and tingling in the lesser toes when the weather was cold.  After orthopedic and neurologic examinations, the diagnoses included normal shoulders and arms, normal right foot and ankle [there were negative clinical findings with regard to the left foot as well], and normal left knee and leg without peripheral neuropathy.  The examiner commented that no radicular component or peripheral neuropathy was appreciated on the examination.  Among other things, he stated that the Veteran did not have any positive neurologic findings on examination stemming from the cervical spine and also did not have any complaints of shoulder pain or problems.  He stated that the examination was completely normal.  He concluded that it was less likely than not that the current complaints of shoulder pain, right foot pain, left leg, and any numbness had anything to do with his neck injury during service.  He explained that there was nothing objective to support radiculopathy on examination to indicate that this was from the neck (he believed that many of the aches and pains were more likely related to an automobile accident in 2001).  

As shown by postservice medical reports on file, there have been no clinical findings of a disability of the Veteran's left hand/fingers, shoulders, left leg, and or feet.  The Board notes that even if there were clinical findings such as numbness and pain, such symptoms standing alone do not constitute a disability without an identified basis (underlying pathology) for the finding or symptom.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted); dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. West, 259 F.3d 1356, 1361-62 (Fed. Cir. 2001).  No underlying pathology relating to any left hand/fingers, shoulders, left leg, and foot pain and/or numbness complaints has been diagnosed or identified. 

Although laypersons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issues in this case - whether there are current diagnoses of a disability manifested by numbness in the left hand and fingers, a right shoulder disability, a left shoulder disability, a disability manifested by numbness in the left leg, or frostbite of the feet (or residuals thereof) which can be related to service - fall outside the realm of common knowledge of a layperson.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  This, any assertions of the Veteran as to diagnosis and causation in the matters at hand have no probative value.  

As the record now stands, neither service records nor postservice evidence show a diagnosis of a disability manifested by numbness in the left hand and fingers, a right or left shoulder disability, a disability manifested by numbness in the left leg, or frostbite of the feet (or residuals thereof).  In the absence of satisfactory proof that the Veteran has current diagnoses of such claimed disabilities, there is no valid claim of service connection for the disabilities.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As the preponderance of the evidence is against the claims, the benefit-of-the-doubt rule does not apply and the claims must be denied.  See 38 U.S.C.A §5107.

 [The Veteran is advised that future diagnoses of left hand/fingers, shoulders, left leg, and/or foot disabilities could present a basis for reopening these claims.]


ORDER

The appeal seeking service connection for a disability manifested by numbness in the left hand and fingers, claimed as secondary to a service-connected cervical spine disability, is denied.  

The appeal seeking service connection for a right shoulder disability, claimed as secondary to a service-connected cervical spine disability, is denied.  

The appeal seeking service connection for a left shoulder disability, claimed as secondary to a service-connected cervical spine disability, is denied.  

The appeal seeking service connection for a disability manifested by numbness in the left leg, claimed as secondary to a service-connected cervical spine disability, is denied.  

The appeal seeking service connection for frostbite of the feet is denied.  
REMAND

Regarding the claim of service connection for an abdominal disability, the Veteran contends that medication prescribed for treatment of his service-connected cervical spine disability caused an abdominal disability.  He submitted a medical release, dated in July 2008, for the RO to obtain records, dated from what appears to be 1980 [the RO interpreted it to be "1986"] to the present, from Jesse Brown VA Hospital in Chicago in relation to treatment for a stomach condition.  In August 2011, the RO deferred a rating decision on the issue pending its request for such treatment records from 1986 to the present, or receipt of a negative reply.  It was noted then that CAPRI only showed treatment in June 2011, and that a record of that visit was already in the file.  It does not appear that the RO ever followed up on the request for such treatment records or obtained a negative reply.  

The Veteran's STRs show that in January 1979 he was seen with complaints of stomach pain (right lower and upper area) and other symptoms.  The assessment was upper respiratory infection.  In August 1979, there was a complaint of abdominal pain for five days.  The assessment was questionable gastroenteritis.  Army Reserve records show that in an August 1989 medical history report, it was noted that in 1982 the Veteran was hospitalized for three weeks for stomach pains but had been "ok" since then.  The physical examination report at that time appears to indicate that in March 1982 the Veteran was treated for gastritis at the Westside VAMC.  On October 2011 VA examination, the Veteran reported that once he switched from Tylenol to Aleve for treatment of orthopedic problems, he had essentially no continuation of his stomach symptomatology.  The examiner concluded that the Veteran's former gastrointestinal intolerance to Tylenol was cured and that there was no evidence for permanent or structural abnormalities of the gastrointestinal tract in the clinical record.  After requesting the aforementioned VA treatment records, the RO should obtain an addendum medical opinion on the etiology of any current abdominal condition, but only if suggested by any additional evidence that may be associated with the file.  

Consideration of the issue of entitlement to a 10 percent rating under 38 C.F.R. § 3.324 (based on multiple noncompensable service-connected disabilities that interfere with employment) is deferred pending the development below (as it is inextricably intertwined with the abdominal disability issue being remanded).  

Accordingly, the case is REMANDED for the following:

1.  The AOJ should secure from the Jesse Brown (previously West Side) VA Medical Center all records of evaluations or treatment the Veteran received for abdominal disability from 1980 to the present.  The search for records should encompass all records storage facilities where the records may have been retired.  If the records cannot be located, it should be so noted (along with notation of the scope of the search), and the Veteran should be so notified.  

2.  If any additional VA treatment records are received pursuant to the development sought above, the AOJ should review them and determine whether the evidence shows that the Veteran may have a current abdominal (gastrointestinal) disability.  If so, the AOJ should arrange for a gastrointestinal diseases examination of the Veteran to determine the nature and likely etiology of the disability, and specifically whether it is at least as likely as not (a 50 % or higher probability) that it is etiologically related to the documented gastrointestinal complaints in service or to medication prescribed for treatment of a service-connected cervical spine disability.  The record must be reviewed by the examiner in conjunction with the examination.  All opinions expressed should be accompanied by complete rationale.  

3.  The AOJ should issue a VCAA letter to the Veteran addressing his claim for a 10 percent rating under 38 C.F.R. § 3.324 (based on multiple noncompensable service-connected disabilities).  He should have opportunity to respond.

4.  After the development requested above is completed, the AOJ should readjudicate the claims of service connection for an abdominal disability (claimed as secondary to a service-connected cervical spine disability) and entitlement to a 10 percent rating under 38 C.F.R. § 3.324.  If either remains denied, the AOJ should issue a supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


